In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits between the defendant Donna Rochester and the petitioner Government Employees Insurance Company, the Travelers Insurance *672Company appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 7, 1994, which permanently stayed arbitration.
Ordered that the order is affirmed, with costs payable to Government Employees Insurance Company.
We agree with the Supreme Court that the appellant failed to disclaim liability as soon as was reasonably possible and that accordingly its disclaimer was ineffective (see, Hartford Ins. Co. v County of Nassau, 46 NY2d 1028, 1029). The defendant Donna Rochester therefore lacked a basis upon which to file an uninsured motorist coverage claim with the petitioner Government Employees Insurance Company. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.